DETAILED ACTION
This action is pursuant to the claims filed on May 8, 2018. Claims 1-33 are pending. Claims 23-33 is withdrawn. A first action on the merits of claims 1-22 is as follows.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on January 24, 2022 is acknowledged.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. Applicant has complied with conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) for provisional Application No. 61/810,313 filed on April 10, 2013.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “wherein first fabric layer”. It is unclear whether the textile-based electrode system comprises two first fabric layers or a single first fabric layer. It appears that Applicant intended to recite –wherein the first fabric layer— and the Examiner will apply art accordingly.
Claim 4 recites “the folded state”. However, there is insufficient antecedent basis for said limitation.
Appropriate corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, and 6-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Burr (U.S. Pat. No. 2008/0143080, in IDS).
In regards to independent claim 1, Burr discloses a textile-based electrode system (knitted blank 11 as shown Figs. 10-15), comprising: a first fabric layer (first fabric layer 34 as shown Figs. 9-15 and labeled in figure below) having an inner surface (lower surface of the  and an outer surface (upper surface of the layer 34 that is directly adjacent to layer 36 as shown in Figs. 10 and 15), the inner surface including a knitted electrode (electrode 32a in Figs. 10 and 15; [0048]: first and second conductive regions 32a and 32b may be electrically conductive yarn, stitched, knit or woven into portions of the fabric of the band portion 30) configured to be placed in contact with the skin of a user ([0045]: electrode 32a may be fully integrated with article 8 and adapted to contact the corpus/body of the wearer); a second fabric layer (second fabric layer 36 as shown in Figs. 10 and 15 and below) disposed and configured to contact the outer surface of the first fabric layer ([0057]: “the lower portion 20 and the second portion 36 of blank 11 are folded over the upper portion 10 and first portion 34 about line B-B' in Fig. 10 to form a two layer tube blank 11' as represented in Figs. 11 and 12"), the second fabric layer including a knitted conductive pathway (conductive region 32b is connected to electrode/conductive region 32a and metallic connector 50 so as to form a knitted conductive pathway so that the electrode system 32 can couple to physiological monitoring device 200 as best shown in Fig. 9) configured to be electrically coupled to the knitted electrode ([0050]: electrode 32a comprises of electrically conductive yarn with raised portions 38 and are knitted with raised portions 40 of the electrically conductive yarn 43 of conductive region 32b as shown in Fig. 9); a third fabric layer (layer 20 in Fig. 10 and 15) disposed and configured to contact the second fabric layer (layer 20 is disposed adjacent to layer 36 as shown in Fig. 15, [0059]); and a connector disposed on the third fabric layer and configured to be electrically coupled to the knitted conductive pathway ([0051]: “metallic connectors 50 or snaps may be provided for connection to electrical or electronic devices 200”; it is noted that Fig. 9 discloses that the metallic connectors 50 is in contact with the conductive portion 32b of the electrode system 32 and is disposed on/arranged on layer 20).

    PNG
    media_image1.png
    1073
    873
    media_image1.png
    Greyscale

In regard to claims 2 and 3, Burr discloses the second fabric layer is folded about a first fold axis to place the second fabric layer in contact with the outer surface of the first fabric layer ([0057]: “the lower portion 20 and the second portion 36 of blank 11 are folded over the upper portion 10 and first portion 34 about line B-B' in Fig. 10 to form a two layer tube blank 11' as represented in Figs. 11 and 12"; note that the outer surface of layer 34 is in contact with lower surface of layer 36 as shown in Fig. 15); and the third fabric layer is folded about a second fold axis to place the third fabric layer in contact with the second fabric layer
In regards to claim 4, Burr discloses the first fabric layer is coupled to the second fabric layer and the third fabric layer along at least one of the first fold axis and the second fold axis such that the second fabric layer and the third fabric layer are maintained in the folded state ([0060]: “stitch line 45 is shown in Fig. 15 which represents connection along line C-C’ (shown in Fig. 12) accomplished by stitching”; it is noted that stitching the connection region along line C-C' allows the layers 34. 36 and 20 to be maintained in a folded state).
In regards to claim 6, Burr discloses the knitted electrode and the knitted conductive pathway include conductive yarn ([0048]: “conductive yarn may be used as part of the optional electrode system 32 to establish an electrical connection with the body. For example, first and second textile-based electrodes 32a and 32b may be electrically conductive yarn stitched, knit of woven…”; Fig. 9 illustrates that conductive yarn 33 of electrode 32a allows for electrical coupling with conductive yarn 43 of conductive region 32b, [0050]).
In regards to claim 7, Burr discloses the third fabric layer includes a connector region configured to be electrically coupled to the knitted conductive pathway (Fig. 9 illustrates that a portion of the layer 20 is disposed on the metallic connector 50; the metallic connector 50 is electrically coupled to the conductive regions 32a and 32b).
In regard to claims 8 and 9, Burr discloses the first fabric layer is continuously formed with the second fabric layer and the third fabric layer (as illustrated in Fig. 10, the electrode system 32 is formed from a knitted blank 11 as shown in Fig. 10, [0055]).
In regard to claims 10 and 11, Burr discloses the knitted conductive pathway is electrically coupled to the knitted electrode with conductive yarn using at least one of stitching, sewing, gluing, hot wire press, high frequency welding, and ultrasonic welding ([0058]: “layers 34 and 36 of junction portion 31 are physically joined or attached via stitching, 
In regard to claims 12 and 13, Burr discloses the connector is configured to electrically couple the knitted conductive pathway to a connector assembly ([0053]: "an electrical signal can be conducted via [conductive region] 32b and contact 50 to electrically conductive contacts 210, which are associated with electronic device 200 [capable of biophysiological monitoring]”) and the connector is configured to be removably coupled to the connector assembly ([0052]: “Device 200 may have two ball type electrode connectors 210 that engage with conductive contacts 50, which are attached to conductive yarn portions 32b… Electrically conductive contacts 210 may have a partially spherical geometry for snap connection with contacts 50”).
In regards to claim 14, Burr discloses the electrode is configured to measure at least one of a galvanic skin response (GSR), an electrocardiogram (ECG), a heart rate, a breathing rate, a breathing pattern, a rib cage perimeter, a rib cage volume, an electromyelogram, and a body temperature ([0039]: “If incorporated into the garment, the electrode system 32 may be adapted for use with an electrical or electronic device 200…The electrical or electronic device 200 may be a hear rate monitor, ECG, EEG, or HRV monitor, EMG, pacemaker reader, sensor, such as a galvanic skin sensor, pulse oximeter, thermister, antenna, accelerometer...").
In regards to independent claim 15, Burr discloses a textile-based electrode system (knitted blank 11 in Figs. 10-15), comprising: a first fabric portion (fabric layer 36 as shown in including a knitted conductive pathway (conductive portion 32b in Figs. 10 and 15); a second fabric portion (fabric layer 34 in Figs. 10 and 15) coupled to the first fabric portion and including a knitted electrode configured to be placed in contact with the skin of a user ([0048]: first and second conductive regions 32a and 32b may be electrically conductive yarn, stitched, knit or woven into portions of the fabric of the band portion 30; [0045]: electrode 32a may be fully integrated with article 8 and adapted to contact the corpus/body of the wearer), the second fabric portion folded over the first fabric portion along a first fold line such that the knitted electrode is configured to be electrically coupled to the knitted conductive pathway ([0057]: “the lower portion 20 and the second portion 36 of blank 11 are folded over the upper portion 10 and first portion 34 about line B-B' in Fig. 10 to form a two layer tube blank 11' as represented in Figs. 11 and 12"; note that the outer surface of layer 34 is in contact with lower surface of layer 36 as shown in Fig. 15; [0041], [0051]: the conductive regions 32a and 32b are physically in contact with each other as shown in Figs. 9 and 15 via raised portions 38 and 40); a third fabric portion (layer 20 in Fig. 10 and 15) couple to the second fabric portion and including a connector region ([0051]: “metallic connectors 50 or snaps may be provided for connection to electrical or electronic devices 200”; it is noted that the connector region is interpreted by the Examiner as a portion of layer 20 that is in directly contact with the metallic connectors 50 in Fig. 9), the third fabric portion folded over the first fabric portion along a second folded line such that (a) the connector region is configured to be coupled to the knitted conductive pathway (layer 20 is folded over layer 36 as shown in Figs. 9 and 15; layer 20, adjacent to connector 50, which is interpreted as the connector region is indirectly coupled to the conductive region 32b via the connector 50 as shown in Fig. 9), and (b) the first fabric portion is disposed between the second fabric portion and the third fabric portion (Figs. 9 and 15 demonstrates that layer 36 is disposed between layers 34 and 20).
In regards to claim 16, Burr discloses the first fabric portion, the second fabric portion, and the third fabric portion are substantially tubular ([0059], [0061], [0062]: the blank 11” of Fig. 13 comprising layers 34, 36 and 20 can be formed as an integral knit welt or band so as to tightly fit around a wearer's chest or torso; it is noted that geometric configuration of a band 30 as shown in Fig. 8 is substantially tubular).
 In regards to claim 17, Burr discloses the first fabric portion, the second fabric portion, and the third fabric portion are formed seamlessly (as shown in Fig. 15, the layers 34, 36 and 20 are folded and is formed from a continuous blank 11 as shown in Fig. 10).
In regards to claim 18, Burr discloses the knitted conductive pathway is coupled to the at least one of the knitted electrode and the connector region using conductive yarn ([0048], [0050]: the conductive portions 32a and 32b are formed from electrically conductive yarn; the conductive contact 50 is electrically coupled to the electrode 32a via the conductive portion 32b which are made from conductive yarn).
In regard to claims 19 and 20, Burr discloses a stitch which is a first stitch configured to couple the second fabric portion to the first fabric portion such that the second fabric portion remains folded about the first folded line during use; and a second stitch configured to couple the third fabric portion to the first fabric portion and the second fabric portion such that the third fabric portion remains folded about the second fold line during use ([0058]: the first and second fabric portions 34 and 36 of junction portion 31 may be joined or attached by stitching; it is noted that half of the line C-C’ is considered a first stitch and the other half of the line C-C' is considered a second stitch since stitching allows .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Burr as applied to claim above, and further in view of Shen et al. (hereinafter ‘Shen’, U.S. PGPub. No. 2009/0270708, see IDS).
In regards to claim 5, Burr discloses the invention substantially as claimed in claim 1 and discussed above. As explained in claim 1, Burr discloses that the connector is electrically coupled to the knitted conductive pathway
However, Burr does not disclose the third fabric layer defines an opening and the connector at least partially disposed in the opening. 
In the same field of endeavor of textile-based electrode system (Fig. 2C), Shen discloses an outer-most layer of the textile-based electronic system comprising an opening and a connector disposed in the opening (fastener 118 is disposed in fabric layers 114 and 210 of electronic system in Fig. 2C). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the configuration of Burr and additionally provide an opening on a third layer as taught by Shen, so that the connector is disposed in the second and third layers of Burr. Such arrangement provides for the electronic device of Burr to be directly fixed onto the outer surface of the third fabric layer rather than the inner surface of the second fabric since the intended purpose of the connector remains unchanged (to connect the knitted electrode to the electronic device). And, it has been held that rearranging parts of an invention involves only routine skill in the art and a predictable result would ensue. 
In regard to claims 21 and 22, Burr discloses the invention substantially as claimed in claim 15 and discussed above. 
However, Burr does not disclose the connector region defines an opening through which a connector can be disposed; the connector region includes a conductive portion configured to be electrically coupled to the knitted conductive pathway.
In the same field of endeavor of textile-based electrode system (Fig. 2C), Shen discloses an outer-most layer of the textile-based electronic system comprising an opening and a connector disposed in the opening (fastener 118 is disposed in fabric layers 114 and 210 of electronic system in Fig. 2C). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the configuration of Burr and additionally . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,993,199. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is generic to the claimed invention of Patent ‘199. Patent ‘199 claims a textile-based electrode system and anticipates the claimed invention (see claims 1-22).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        2/8/2022